 


109 HR 1126 IH: Save Our Waters From Sewage Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1126 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Stupak (for himself, Ms. Woolsey, Mr. Case, Mr. Davis of Illinois, Mr. Van Hollen, Mr. Kildee, Mr. Saxton, Ms. Schakowsky, Mr. Grijalva, Mr. Platts, Mr. McNulty, Mr. Gene Green of Texas, Ms. Loretta Sanchez of California, Mr. Weldon of Pennsylvania, Mr. Lynch, Mr. Hinchey, Mr. Butterfield, Ms. Wasserman Schultz, Mr. Smith of New Jersey, Ms. Slaughter, Mr. Cummings, Ms. Schwartz of Pennsylvania, Mr. Jackson of Illinois, Mr. Lantos, Mr. LaHood, Mr. Markey, Mr. Levin, Ms. Carson, Mr. Miller of Florida, Mr. Berman, Mr. Hastings of Florida, Mr. Owens, Mr. Kirk, Mr. Pallone, Mr. Shaw, Mr. Fitzpatrick of Pennsylvania, Mr. Emanuel, and Mr. Gilchrest) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Federal Water Pollution Control Act to prohibit a publicly owned treatment works from diverting flows to bypass any portion of its treatment facility. 
 
 
1.Short titleThis Act may be cited as the Save Our Waters From Sewage Act of 2005. 
2.Prohibition on sewage dumpingSection 402 of the Federal Water Pollution Control Act (22 U.S.C. 1342) is amended by adding at the end the following: 
 
(r)Prohibition on sewage dumping 
(1)In generalA publicly owned treatment works is prohibited from intentionally diverting waste streams to bypass any portion of a treatment facility at the treatment works unless— 
(A) 
(i)the bypass is unavoidable to prevent loss of life, personal injury, or severe property damage; 
(ii)there is not a feasible alternative to the bypass, such as the use of auxiliary treatment facilities, retention of untreated wastes, or maintenance during normal periods of equipment downtime; and 
(iii)the treatment works provides notice of the bypass in accordance with the requirements of this subsection; or 
(B)the bypass does not cause effluent limitations to be exceeded, and the bypass is for essential maintenance to ensure efficient operation of the treatment facility. 
(2)LimitationThe requirement of paragraph (1)(A)(ii) is not satisfied if adequate back-up equipment should have been installed in the exercise of reasonable engineering judgment to prevent the bypass and the bypass occurred during normal periods of equipment downtime or preventive maintenance. 
(3)Notice requirementsA publicly owned treatment works shall provide to the Administrator (or to the State in the case of a State that has a permit program approved under this section)— 
(A)prior notice of an anticipated bypass; and 
(B)notice of an unanticipated bypass within 24 hours following the time the treatment works first becomes aware of the bypass.  
(4)Follow-up notice requirementsIn the case of an unanticipated bypass for which a publicly owned treatment works provides notice under paragraph (3)(B), the treatment works shall provide to the Administrator (or to the State in the case of a State that has a permit program approved under this section), not later than 5 days following the date on which the treatment works first becomes aware of the bypass, a follow-up notice containing a description of— 
(A)the cause of the bypass; 
(B)the period of bypass, including the exact dates and times; 
(C)if the bypass has not been corrected, the anticipated time the bypass is expected to continue; and 
(D)steps taken or planned to reduce, eliminate, and prevent reoccurrence of the bypass. 
(5)Public availability of noticesThe Administrator (or the State in the case of a State that has a permit program approved under this section) shall post all notices received under this section in a searchable database accessible on the Internet. 
(6)Sewage blendingBypasses prohibited by this section include bypasses resulting in discharges from a publicly owned treatment works that consist of effluent routed around treatment units and thereafter blended together with effluent from treatment units prior to discharge. 
(7)DefinitionsIn this subsection, the following definitions apply: 
(A)BypassThe term bypass means an intentional diversion of waste streams to bypass any portion of a treatment facility. 
(B)Treatment facilityThe term treatment facility includes all wastewater treatment units used by a publicly-owned treatment works to meet secondary treatment standards under any operating conditions. 
(C)Treatment worksThe term treatment works has the meaning given that term in section 212. 
(8)ImplementationThe Administrator shall establish procedures to ensure that permits issued under this section (or under a State permit program approved under this section) to a publicly owned treatment works include requirements to implement this subsection.  . 
 
